                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION


PECOLA MCKINNEY                                                                        PLAINTIFF

                                                                           NO. 4:19CV00025-JMV

NANCY BERRYHILL
COMMISSIONER OF SOCIAL SECURITY                                                       DEFENDANT


                      ORDER ON PETITION FOR ATTORNEY FEES

       Before the Court are Plaintiff’s motion [20] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), Defendant’s response [21], and Plaintiff’s

reply [22]. Having duly considered the motion, the Court finds it should be granted in part and

denied in part.

       In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [19] dated

January 16, 2020, this Court remanded this case to the Commissioner for further proceedings.

Plaintiff now seeks attorney fees in the amount of $4,564.75 for attorney work before this Court

and $24.00 in costs for U.S. Marshal service of process fees on the grounds that Plaintiff was the

prevailing party and the Commissioner’s position was not “substantially justified.”

       The Commissioner does not oppose the requested attorney fee award but insists the Court

direct that the fee award be made payable to Plaintiff, not her counsel.   The Commissioner

objects, however, to the request for reimbursement for costs on the basis that Plaintiff was

granted leave in this action to proceed without payment of costs, and the statute that authorizes

such relief shields the government from liability for costs. See 28 U.S.C. § 1915(f)(1) (stating
the United States shall not be liable for any costs incurred in a case where an individual proceeds

in forma pauperis).

       In her reply, Plaintiff argues the Commissioner’s position regarding costs is inconsistent

with that taken in a number of other Social Security cases filed in this district.   Plaintiff does

not address the clear language of 28 U.S.C. § 1915(f)(1), however.      Consequently, based on the

clear language of § 1915(f)(1) and Plaintiff’s failure to present any authority to the contrary, the

request for costs is denied on this record.   See Anderson v. Commissioner of Social Security,

No. 3:14CV00275, 2015 WL 6828927, at * 1 (N.D. Miss. Nov. 6, 2015) (denying request for

costs of overnight mailing and photocopying); Clements v. Colvin, No. 3:15cv20, 2015 WL

6554482, at * 2 (N.D. Miss. Oct. 29, 2015) (“Courts interpreting [28 U.S.C. § 1915(f)(1)] have

consistently held that costs cannot be award against the United States in an in forma pauperis

appeal. As a consequence, the court holds that plaintiff is barred from recovering $115.36 in

printing costs by operation of § 1915(f)(1).”); Craig v. Comm'r of Soc. Sec., No. CV 17-1715-

EWD, 2019 WL 3937633, at *1-2 (M.D. La. Aug. 20, 2019) (disallowing recovery of certified

mail expenses for service of the complaint and summons).

       THEREFORE, IT IS ORDERED:

       That the Commissioner shall promptly pay to Plaintiff $4,564.75 in attorney fees for the

benefit of her counsel.

       This 18th day of March, 2020.

                                                                     /s/ Jane M. Virden
                                                                     U. S. MAGISTRATE JUDGE
